BUCK, J.
(dissenting). I dissent from that portion of the opinion which holds that the verdict of the jury is excessive, and that a new trial should be granted, unless the plaintiff consent to remit all of the same in excess of $500. The law is too well settled to need the citation of authorities that a verdict will not be set aside upon the ground of excessive damages, unless the amount of the verdict is so large and disproportionate as to furnish proof in itself that the jury were influenced by passion, prejudice, corruption, partiality, gross ignorance, or mistake. It may be that this court, sitting as a trial jury, would have reached a conclusion different and adverse to that reached by the jury in this case, but that alone does not justify us in interfering with the verdict. This is an action for a personal tort, and the measure of damages therefore is necessarily uncertain; and courts should rarely interfere unless some bias *16or improper influence has governed the jury, whereby they have disregarded the law.
I think that the opinion of the majority of the court trenches upon the province of the jury and is not warranted by the facts in the case. The next day after the burial of their brother, the husband of plaintiff, these defendants went to plaintiff’s home accompanied by other persons, and, after gaining admittance to the house, threatened to break down the inside doors; and one of them stepped up to plaintiff, and said that, if she did not hush up, he would slap or strike her. The other defendant then said: “Don’t mind her. We can send her to the penitentiary for forgery.” The other defendant said: “Don’t mind her. She is crazy. She ought to be in a lunatic asylum.” When the plaintiff remonstrated with the defendants against breaking the doors, one of them answered that “he was just prepared to do anything.” One of the defendants carried away the key to the outside door, and plaintiff was unable to lock it. They remained in the house until past midnight. The plaintiff was in poor health and very nervous at the time, and had to remain in bed a week or more on account of the acts and conduct of the defendants. I have not recited all of the acts of wrongdoing on the part of the defendants, as gathered from the testimony on the part of-the plaintiff. Very much of this evidence was denied by the defendants, but the weight of the evidence was a matter for the jury to determine. In my opinion, the tort of the defendants was a very aggravated one, and wholly indefensible. They evidently went to the plaintiff’s home prepared for violence or force, if necessary. They gained admittance to the house without rapping, and then used slanderous and threatening language to a sick woman, immediately after the death of her husband. It was an indecent and unlawful proceeding on the part of the defendants, and I am of the opinion that the facts fully justified the verdict rendered by the jury. There had been no demand by the defendants for the property sought to be obtained, and aside from the .unseemly haste in thus going to a house of mourning, with its sick inmate, it was clearly a case where they went prepared to use force, if necessary, to obtain possession of personal property without judicial process or authority. It would have been an easy matter for the defendants to have made a demand of plaintiff for the prop*17erty, and, in case of her refusal to deliver it, they then could have invoked the aid of the law, instead of violating it, as is conceded by the opinion of the majority of this court. Those who invade the sanctity of home and abuse its privileges, as the jury must have found the defendants did in this case, should have the full measure of legal damages meted out to them. I do not think courts should interfere with the verdict of jurors in cases of this kind, except in those cases where there has been a palpable disregard of the Jaw. A jury, on the trial, has a far better chance to decide, from seeing and hearing the witnesses, noticing their demeanor, and becoming familiar with all the attending circumstances of the trial, than an appellate court. I think that verdict should stand for the full amount rendered by the jury,'viz. $1,000.